FILED
                                                                             DEC 28 2009
                               NOT FOR PUBLICATION
                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                       UNITED STATES COURT OF APPEALS

                               FOR THE NINTH CIRCUIT



 JOSE PEDRO GONZALEZ, aka Jose                     No. 08-74909
 Pedro Gonzalez Menjivar,
                                                   Agency No. A095-140-914
                Petitioner,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted December 15, 2009 **


Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Jose Pedro Gonzalez, a native and citizen of El Salvador, petitions for

review of a Board of Immigration Appeals order dismissing his appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
immigration judge’s decision denying his application for asylum, withholding of

removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and deny

the petition for review.

       Substantial evidence supports the IJ’s determination that no exceptions

applied to excuse Gonzalez’s untimely asylum application. See 8 U.S.C.

§ 1158(a)(2)(B) (requiring petitioner to apply for asylum within one year of arrival

in United States unless prevented by extraordinary circumstances or changed

circumstances materially affecting eligibility for relief).

       Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Gonzalez failed to show his alleged persecutors threatened him

on account of a protected ground. His fear of future persecution based on an actual

or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion. See

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus at

745-46; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally

is not available to victims of civil strife, unless they are singled out on account of a

protected ground.”)


MVD/Inventory                               2                                     08-74909
       Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Gonzalez did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

       PETITION FOR REVIEW DENIED.




MVD/Inventory                              3                                   08-74909